                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT GREENVILLE

   RICKY UPCHURCH, as Executor of The       )
   Estate of JUANITA UPCHURCH, For the      )
   use and benefit of the next of kin of    )
   CLAYTON UPCHRUCH,                        )
                                            )
                   Decedent,                )
                                            )
   v.                                       )   No. 19-CV-00149
                                            )
   NATIONAL RIFLE ASSOCIATION and           )
   LIFE INSURANCE COMPANY OF                )
   NORTH AMERICA,                           )
                                            )
                   Defendant.               )
  ______________________________________________________________________________

                        DEFENDANTS’ REPLY IN SUPPORT
                          OF THEIR MOTION TO DISMISS
  ______________________________________________________________________________

          Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendants submit their

  Reply in Support of their Motion to Dismiss (“Motion”). Plaintiff’s Response to Defendants’

  Motion to Dismiss, Doc. No. 40, (“Response”) fails to preserve Plaintiff’s claims from being

  dismissed with prejudice. Rather, Plaintiff’s Response actually supports Defendants’ position that

  Plaintiff has failed to state a claim upon which relief can be granted and, therefore, all of Plaintiff’s

  claims should be dismissed with prejudice.

          In his Response, Plaintiff admits multiple times that the immediate cause of Mr. Clayton

  Upchurch’s (“Mr. Upchurch”) death was metastatic adenoid cystic carcinoma. This admission

  alone requires dismissal of Plaintiff’s claims because the plain and unambiguous terms of his

  accidental death insurance group policy NRA502002 (“Policy”) only covers deaths solely caused

  by an Accident and specifically excludes deaths caused or contributed to by disease or sickness.



                                                     1

Case 2:19-cv-00149-PLR-CRW Document 42 Filed 02/12/20 Page 1 of 14 PageID #: 367
  Since Plaintiff admits the immediate cause of Mr. Upchurch’s death was cancer, his death is not

  covered under the Policy. This is dispositive.

         The case law Plaintiff cites further illustrates and supports Defendants’ position. When

  applied to the present facts, this case law requires the Amended Complaint to be dismissed.

         Plaintiff’s Response also fails to save his claims from being considered premature and

  barred by the Policy’s Proof of Loss and Legal Actions provisions by relying on incorrect or

  unsupported allegations outside of the pleadings. The case law is clear and Plaintiff even admits

  that allegations or facts outside the pleadings may not be considered. Moreover, many of

  Plaintiff’s allegations are naked assertions devoid of further factual enhancements, which are

  insufficient to prevent dismissal of a claim. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

         Finally, Plaintiff fails to rebut Defendants’ argument that his Tennessee Consumer

  Protection Act (“TCPA”) claim is barred by the statute of limitations set forth in Tenn. Code Ann.

  §47-18-110 and also does not comply with Rule 8 of the Federal Rules of Civil Procedure.

  Plaintiff incorrectly relies on allegations of fraud, which Defendants deny, not made in Plaintiff’s

  Complaint or Amended Complaint, which similarly may not be considered in response to

  Defendants’ Motion.

         For all of these reasons, Defendants’ Motion should be granted, and Plaintiff’s claims

  should be dismissed with prejudice.

  I.     PLAINTIFF’S ADMISSIONS CONFIRM MR. UPCHURCH’S DEATH IS NOT
         COVERED UNDER HIS POLICY, AND HIS CLAIMS SHOULD BE DISMISSED.

         Plaintiff admits that the immediate cause of Mr. Upchurch’s death was metastatic adenoid

  cystic carcinoma. Doc. No. 40, PageID #330, 331, 340. This admission alone warrants dismissal

  of Plaintiff’s claims with prejudice because the plain and unambiguous terms of his Policy only

  cover deaths solely caused by an Accident and specifically exclude deaths caused or contributed

                                                   2

Case 2:19-cv-00149-PLR-CRW Document 42 Filed 02/12/20 Page 2 of 14 PageID #: 368
  to by disease or sickness: “We will pay the applicable Principal Sum stated in the Schedule of

  Benefits if, within a year of an accident covered by the group policy, bodily injuries you suffer as

  a direct result and from no other cause from that accident, result in the loss of your life.” See

  Policy, Doc. No. 32-1, at PageID# 229. (emphasis added). The Policy defines “Accident” as “a

  sudden, unforeseeable external event which: (1) causes injury to you; and (2) which is not

  contributed to by disease, sickness, mental or bodily infirmity.” Id. (emphasis added). The Policy

  excludes deaths “caused by or resulting from” … “8) sickness, disease, bodily or mental infirmity

  or medical or surgical treatment thereof, or bacterial or viral infection, regardless of how

  contracted.” Id. at PageID# 230. Since Plaintiff admits the coroner determined the immediate

  cause of Mr. Upchurch’s death was cancer, his death is not covered under the Policy.

         While Plaintiff attempts to preserve his claim by arguing the coroner also listed the

  motorcycle accident as an “OTHER SIGNIFICANT CONDITIONS – conditions contributing to

  death”, this is immaterial and a distraction from the merits. In order to be covered under the Policy,

  the death must be suffered as a direct result of the Accident and from no other cause than the

  Accident. See Policy, Doc. No. 32-1, at PageID# 229. Here, since Plaintiff has admitted that

  cancer was at least one cause of Mr. Upchurch’s death, the fact that the motorcycle accident may

  have been another significant condition contributing to death, does not alter the fact that his death

  was not covered. Since Mr. Upchurch’s death was caused, even if in part, by his cancer, his death

  was not independent of sickness or disease. Under the clear terms of the Policy, this means that

  Mr. Upchurch’s death was not covered and subject to exclusion under the Policy.

         Although inconsistent with his admission that cancer was the immediate cause of Mr.

  Upchurch’s death and argument that the motorcycle accident contributed to his death, later in his

  Response, Plaintiff also attempts to argue that “the injuries Mr. Upchurch sustained in the



                                                    3

Case 2:19-cv-00149-PLR-CRW Document 42 Filed 02/12/20 Page 3 of 14 PageID #: 369
  motorcycle incident did cause his death and is certainly the sole cause of his death, independent of

  all other causes.” Doc. No. 40, PageID# 340. This is pure, unsupported speculation that directly

  contradicts the two medical opinions from the coroner Plaintiff attached to his Complaint and

  Amended Complaint, definitively stating Mr. Upchurch’s cancer was the immediate cause of

  death. See Certificate of Death attached to Compl., Doc. No. 1-1, PageID# 15 1; See October 7,

  2014 letter attached to Compl., Doc. No. 1-1, PageID# 16.

         He also attempts to save his claim by relying on the coroner’s listing the death as an

  accident. Considering he admitted Mr. Upchurch’s immediate cause of death was cancer, this also

  is immaterial and a distraction from the merits because the Policy only covers deaths solely caused

  by an Accident and specifically excludes deaths caused or contributed to by disease or sickness.

  The coroner’s code does not alter this language in the Policy. Regardless, Plaintiff does not

  acknowledge that the only other code choices were suicide, homicide, undetermined, or pending.

  Id. The form contained no option for natural causes or disease/sickness. Here, the coroner coded

  Mr. Upchurch’s death as an “accident”, most likely because it was the only remaining choice,

  considering Mr. Upchurch’s death was not a suicide, homicide, undetermined, or pending.

         Plaintiff also alleges that, following the motorcycle crash, Mr. Upchurch “was transported

  to the St. Rose Hospital via emergency medical services where he was treated and released the

  same day after doing some testing.” Doc. No. 40, PageID# 330. Plaintiff cites to Exhibit A to his

  Amended Complaint in support of this allegation. Id. Exhibit A to the Complaint is a copy of the

  Accident Report, which says nothing about Mr. Upchurch’s care following the motorcycle

  accident. See Doc. No. 29-1. Plaintiff also did not send these records to Defendants in support of




  1
          Plaintiff also has attached these same documents to the Amended Complaint, Doc. No. 25,
  but for ease of reading, Defendants will only cite to the documents attached to the Complaint.
                                                   4

Case 2:19-cv-00149-PLR-CRW Document 42 Filed 02/12/20 Page 4 of 14 PageID #: 370
  his claim and, therefore, do not appear in the claim file. See Claim File attached as Exhibit B to

  LINA’s Answer to Plaintiff’s Am. Compl. (hereinafter referred to as “Claim File”), Doc. No. 32-

  2. Therefore, these allegations are matters outside of the pleadings, which cannot be considered

  in response to Defendants’ Motion. 2 See e.g. Hsu v. Puma Biotechnology, Inc., 213 F. Supp. 3d

  1275, 1280 (C.D. Cal. 2016) (“As a general rule, parties can’t present (and courts can’t consider)

  evidence outside of the complaint when deciding a Rule 12(b)(6) motion to dismiss”); Winget v.

  JP Morgan Chase Bank, N.A., 537 F.3d 565, 576 (6th Cir. 2008) (“When reviewing

  a motion to dismiss, a district court may not consider matters beyond the complaint.”) (citing

  Kostrzewa v. City of Troy, 247 F.3d 633, 643 (6th Cir. 2001) (citing 2 James Wm. Moore et

  al., Moore's Federal Practice § 12.34[2] (3d ed. 2000))). However, even if the medical records

  were before the Court, it would not change the fact that other documents attached to the Complaint

  state that Mr. Upchurch’s immediate cause of death was determined to be cancer, which makes

  Plaintiff ineligible to receive benefits under the Policy.

  II.    PLAINTIFF’S CASE LAW SUPPORTS DEFENDANTS’ MOTION TO DISMISS.

         The case law Plaintiff cites in his Response requires the Complaint to be dismissed. These

  cases stand for the general rule that an insurance company is not obligated to pay benefits under

  an accident insurance policy where “the insured, at the time of the accidental injury, was suffering

   from a disease or infirmity which proximately caused…disability or death.” Hodges v. Valley

  Forge Life Ins. Co., 486 S.W.2d 544, 547 (Tenn. Ct. App. 1971) (emphasis added) (Plaintiff cited

  at Doc. No. 40, PageID# 338). In other words, an insurer is only required to pay benefits under an

  accident insurance policy where the accident is “the sole, proximate cause of the bodily injury.”



  2
          Plaintiff admits Mr. Upchurch was released from the hospital the same day he arrived after
  his motorcycle accident, Doc. No. 40, PageID# 330, which suggests Mr. Upchurch’s alleged
  injuries from the accident were not serious enough to warrant concern.
                                                    5

Case 2:19-cv-00149-PLR-CRW Document 42 Filed 02/12/20 Page 5 of 14 PageID #: 371
  Talley v. Travelers Ins. Co., Tenn. App. LEXIS 2796, at *7 (Tenn. Ct. App. July 10, 1987) (citing

  Parker v. Provident Life & Accident Ins. Co., 582 S.W.2d 380, 384 (Tenn. 1979)) (emphasis

  added). Stated differently “the insurer has not contracted to provide coverage when an active

  combination of a pre-existing disease and an accidental injury are required to produce

  death.” Metro. Life Ins. Co. v. Smith, 554 S.W.2d 123, 128 (Tenn. 1977).

          In Parker v. Provident Life and Acc. Ins. Co., 582 S.W.2d 380 (Tenn. 1979), the Tennessee

  Supreme Court reiterated an earlier holding in Metro. Life Ins. Co. v. Smith, 554 S.W.2d 123 (Tenn.

  1977), that, if an accident insurance policy expressly excludes losses caused by disease, the insured

  party is not entitled to payment where disease was a proximate cause of the loss. Id. at 383. “In

  order for bodily infirmity or disease of an insured who suffers an accidental injury to preclude

  coverage under a policy which excludes losses ‘caused directly or indirectly, wholly or partly’ by

  such infirmity or disease, it must be shown that the bodily infirmity or disease was a proximate

  cause of the loss.” Id. In Parker, the plaintiff’s leg was amputated after stepping on a nail and

  contracting gangrene. Id. at 381. The insurer declined coverage because Mr. Parker did not

  discover his injury quickly due to diminished sensation in his foot caused by diabetes and

  arteriosclerosis. Id. at 382.

          The Tennessee Supreme Court declined to dismiss the Complaint based on medical

  evidence that markedly contrasted from Smith and the present case. The treating physician in

  Parker, Dr. Simmons, who supplied the only medical evidence, testified that the nail puncture

  wound to the plaintiff’s foot “was the direct cause of the amputation.” Id. at 384. “Moreover, Dr.

  Simmons expressly declined to state that the nail puncture wound would not have caused the

  amputation of the plaintiff’s leg if he had not been suffering from diabetes and arteriosclerosis.”

  Id. In contrast, the only medical evidence in the present case states that the immediate cause of



                                                   6

Case 2:19-cv-00149-PLR-CRW Document 42 Filed 02/12/20 Page 6 of 14 PageID #: 372
  Mr. Upchurch’s death was cancer. The motorcycle accident was merely an “other significant

  condition contributing to death”.

         In Talley v. Travelers Ins. Co., 1987 WL 13455 (Tenn. Ct. App. 1987), the court found the

  insurance company was entitled to a directed verdict under the accident insurance policy’s

  exclusionary clause where there was “a causal connection between [the insured’s] heart condition

  and his death.” Id. at *4. Likewise, in Tully v. Mass. Mut. Life Ins. Co., 1997 WL 187395 (6th

  Cir. 1997), the court found the insurance company was entitled to summary judgment under the

  accident insurance policy’s exclusionary clauses, holding “coverage is excluded where ‘death

  results directly or indirectly from disease or medical or surgical treatment therefor.’” Id. at

  *8. Citing Smith, the Sixth Circuit explicitly stated “coverage is denied if a preexisting disease or

  medical condition ‘contribute[s] in an active and measurable degree to the death.’” Id. at *7.

         Finally, in N. Am. Ins. Co. v. Ellison, 267 S.W.2d 115 (Tenn. Ct. App. 1954), the court held

  that an insurance company may be held liable under an accident insurance policy where

  “disease…merely furnished a condition causing death to follow from a chain of events set in

  motion by the accident.” Id. at 117. However, Ellison made sure to distinguish its facts from cases

  in which a disease, rather than an accident, was identified as the primary cause of death. Id. at

  118. The Ellison court cited Wheelock v. Provident Life & Acc. Ins. Co., 1929 WL 1632 (Tenn.

  Ct. App. 1929). In Wheelock, the plaintiff had an accident insurance policy which excluded

  injuries not caused by “violent and accidental means.” Ellison, 267 S.W.2d at 118; Wheelock,

  1929 WL 1632 at *1. The plaintiff fell in his bathroom, causing a severe hemorrhage. Ellison,

  267 S.W.2d at 118. The plaintiff then died from loss of blood. Id. The plaintiff’s doctor testified

  that, despite the accident, the primary cause of death was “loss of blood from his ulcers or




                                                   7

Case 2:19-cv-00149-PLR-CRW Document 42 Filed 02/12/20 Page 7 of 14 PageID #: 373
  cancerous condition.” Id. 3 In that situation, where the primary cause of death was identified as the

  plaintiff’s cancer, the exclusionary provision applied, and the insurance company was entitled to

  a directed verdict. Wheelock, 1929 WL 1632 at *6.

          Here, the Certificate of Death and the coroner’s letter demonstrate that Mr. Upchurch was

  suffering from several diseases and infirmities at the time of his accident, including metastatic

  adenoid cystic carcinoma and atherosclerotic cardiovascular disease. See Certificate of Death,

  Doc. No. 1-1, PageID# 15; October 7, 2014, Doc. No. 1-1, PageID# 16. Because metastatic

  adenoid cystic carcinoma is explicitly listed as the “immediate cause” of Mr. Upchurch’s death,

  the cases the Plaintiff cites do not support his argument. Cancer was not a mere co-morbidity. It

  was the immediate cause.

  III.    PLAINTIFF HAS FAILED TO REBUTT DEFENDANTS’ PROOF OF LOSS AND
          LEGAL ACTIONS ARGUEMENTS.

          Plaintiff argues his claims are not barred by the Proof of Loss and Legal Actions provisions

  of the Policy by making the naked assertion that he “complied” with them. Doc. No. 40, PageID#

  332, 335. He supports this claim with unsubstantiated allegations that are not in the pleadings.

  Some even directly contradict Defendants’ supported pleadings. The case law is clear and Plaintiff

  even admits that allegations or facts outside the pleadings may not be considered. Doc. No. 40,

  PageID# 331; See Hsu, 213 F. Supp. 3d at 1280; Winget, 537 F.3d at 576.

          Although not mentioned in the Complaint or Amended Complaint, Plaintiff generally

  alleges without any support that he complied with the Proof of Loss and Legal Actions provisions




  3
          Plaintiff states that “[i]n the actual case of cancer as a pre-existing physical condition, there
  exists no Tennessee case law or even case law within the 6th Circuit on point.” Doc. No. 40,
  PageID# 339. On the contrary, the Wheelock case involved cancer as a pre-existing physical
  condition. See generally, Wheelock, 1929 WL 1632 (Tenn. Ct. App. 1929). Wheelock is cited in
  the Ellison case that Plaintiff cites in his Response. See Ellison, 267 S.W.2d at 118.
                                                     8

Case 2:19-cv-00149-PLR-CRW Document 42 Filed 02/12/20 Page 8 of 14 PageID #: 374
  because “he or his agent attempted multiple times to perform under the terms of the contract with

  no reply or response from Defendants”, placing him “in an administrative and communication

  purgatory,” and “instituted the current action as soon as reasonably practicable” after the

  incapacity of Mr. Upchurch’s wife. Doc. No. 40, PageID# 335, 333.

          As indicated above, none of these allegations are in the Complaint or Amended Complaint,

  see generally Doc. Nos. 1-1 & 29, and, therefore, cannot be considered in response to Defendants’

  Motion. As such, Plaintiff has failed to rebut Defendants’ argument that Plaintiff did not comply

  with the Proof of Loss and Legal Actions provisions.

          Moreover, Plaintiff’s allegations that “he or his agent attempted multiple times to perform

  under the terms of the contract with no reply or response from Defendants,” placing “plaintiff in

  an administrative and communication purgatory” are not only outside the pleadings but also

  incorrect and in direct contradiction to the pleadings. Mr. Upchurch’s claim file, which is attached

  to Defendants’ Answers to Plaintiff’s Amended Complaint, clearly shows that Plaintiff did not

  initiate the processing for the claim of accidental death insurance benefits by submitting a claim

  form to Defendants until four years after Mr. Upchurch’s death on November 10, 2018. See Claim

  Form attached as Exhibit B to LINA’s Answer to Plaintiff’s Am. Compl. (hereinafter referred to

  as “Claim Form”), Doc. No. 32-2, PageID# 238-239.                Thereafter, Defendants’ third-party

  administrator sent three requests for information to Mr. Upchurch’s family and two requests for

  information to Mr. Upchurch’s counsel, and no one responded to these five letters. Doc. No. 32-

  2, PageID# 286-290. Thus, it is clear that Plaintiff not Defendants failed to respond and keep the

  claim active. Plaintiff is not entitled to create inaccurate facts that directly contradict the pleadings

  to preserve his claims from dismissal. “Unsupported allegations cannot survive a motion to




                                                     9

Case 2:19-cv-00149-PLR-CRW Document 42 Filed 02/12/20 Page 9 of 14 PageID #: 375
   dismiss.” See Meyer v. CitiMortgage, Inc., 2012 U.S. Dist. LEXIS 19548, at *25 (E.D. Mich. Feb.

   16, 2012) (citing Iqbal, 129 S. Ct. at 1949)).

          The pleadings are clear that Plaintiff’s claims should be dismissed under both the Legal

   Actions and Proof of Loss provisions because Plaintiff failed to file the present lawsuit within 3

   years and 90 days of Mr. Upchurch’s death as required by the Legal Actions provision and also

   waited nearly four years to provide proof of loss, which he was required to provide within 90 days

   under the Proof of Loss provision. Plaintiff has not rebutted these claims. Neither the Complaint

   nor the Amended Complaint includes an allegation regarding why Mr. Upchurch’s relatives did

   not submit proof of loss within this time period or why they submitted proof as soon as reasonably

   possible. See generally, Compl. & Am. Compl., Doc. Nos. 1-1 & 25. Although in his Response,

   he generally claims he submitted proof as soon as reasonably possible, even if these allegations

   were included in the Complaint and could be considered, without any sort of timeline or details, it

   is unclear even under the most liberal view of the facts how waiting over four years to file proof

   of loss could be considered as soon as reasonably possible. Plaintiff’s claims should be dismissed.

   IV.    PLAINTIFF HAS FAILED TO REBUT DEFENDANTS’ ARGUMENT THAT HIS
          CLAIM IS PREMATURE WITH ALLEGATIONS IN THE PLEADINGS.

          Plaintiff attempts to save his claims from being held premature with incorrect and

   unsupported allegations outside the pleadings. Plaintiff’s claim should be dismissed because

   Defendants did not breach Mr. Upchurch’s contract or engage in deceptive trade practices since

   Defendants’ third-party administrator never made a decision on Plaintiff’s claim. See Claim File,

   Doc. No. 32-2, PageID# 287-290. The third-party administrator, AGIA, closed the claim without

   a decision because Mr. Upchurch’s relatives and their counsel failed to respond to AGIA, and,

   therefore, AGIA did not receive the necessary documentation requested to review the claim. Id.




                                                    10

Case 2:19-cv-00149-PLR-CRW Document 42 Filed 02/12/20 Page 10 of 14 PageID #: 376
   Instead of providing AGIA the information it needed and going through the claims process,

   Plaintiff filed the present lawsuit. Id.; see generally Compl., Doc. No. 1-1.

          Plaintiff incorrectly states that these facts should not be considered because they are not in

   the pleadings and asserts, they are “all news to Plaintiff.” Doc. No. 40, PageID# 333. Plaintiff is

   mistaken. These facts are plainly set forth in Defendants’ Answers and all the correspondence he

   and his counsel received in response to his claim, which also are attached to their Answers to

   Plaintiff’s Amended Complaint. In both LINA’s Answers to Plaintiff’s Complaint and Amended

   Complaint 4, LINA explicitly stated “The third-party administrator, AGIA, closed the claim

   without a decision because AGIA did not receive the necessary documentation requested from

   Plaintiff to review the claim.” Doc. No. 11, PageID# 60 & Doc. No. 32, PageID# 220-221. LINA

   similarly advised in its Fourteenth Defense in its Answer to the Amended Complaint that

   “Plaintiff’s claims are premature because Defendant’s third-party administrator never reached a

   decision on Plaintiff’s claim for accidental death insurance benefits because Mr. Upchurch’s

   family and counsel failed to respond to Defendants’ third-party administrator’s communications

   and, therefore, did not receive the necessary documentation requested from Plaintiff to review the

   claim.” Doc. No. 32, PageID # 224. Defendants further attached Mr. Upchurch’s claim file as

   Exhibit B to their Answers to Plaintiff’s Amended Complaint. Doc. Nos. 31-2 & 32-2. All of the

   correspondence in the claim file to Mr. Upchurch’s relatives and their counsel regarding his claim

   explicitly states that the claim is administered by AGIA, Inc. Doc. No. 32-2, PageID# 286-290.

   These facts are in the pleadings and should be considered.




   4
         NRA’s Answer to Amended Complaint contains similar language. Doc. No. 31, PageID#
   151-152.
                                                   11

Case 2:19-cv-00149-PLR-CRW Document 42 Filed 02/12/20 Page 11 of 14 PageID #: 377
          Plaintiff further attempts to save his claim from being held premature by arguing “he or his

   agent attempted multiple times to perform under the terms of the contract with no reply or response

   from Defendants,” placing “plaintiff in an administrative and communication purgatory”. Doc.

   No. 40, PageID# 335, 333. As discussed above, these allegations should be disregarded because

   they are outside the pleadings and directly contradict Mr. Upchurch’s claim file, which is in the

   pleadings. The claim file clearly shows AGIA sent Mr. Upchurch’s relatives and counsel five

   different requests for information, and no one responded to the requests. Doc. No. 32-2, PageID#

   286-290. It was Plaintiff not Defendants who failed to respond and keep the claim active. Plaintiff

   has not rebutted Defendants’ argument that his claim is premature, and, therefore, his claims

   should be dismissed.

   V.     PLAINTIFF’S TCPA CLAIM IS TIME-BARRED BY THE APPLICABLE
          STATUTE OF LIMITATIONS.

          Plaintiff asserts that his TCPA claim is not time-barred by the one-year statute of

   limitations. Doc. No. 40, PageID# 334-335. Without any support, Plaintiff alleges Defendants

   should have known about Plaintiff’s cancer diagnosis when he applied for the Policy because

   Defendants allegedly had access to Plaintiff’s medical history. Id. Based on this allegation (which

   is not in the Complaint), Plaintiff argues Defendants’ approval of the application and subsequent

   acceptance of premium payments constitute fraud because Defendants “[knew] that it could escape

   having to perform because [Mr. Upchurch] would likely die of cancer.” Id. Plaintiff states he did

   not discover this alleged conduct “until right before bringing suit,” id., implying that the statute of

   limitations was tolled by Defendants’ alleged fraud until shortly before this lawsuit was filed.

          First, these allegations are not included in the Complaint, and cannot be considered in

   response to Defendants’ Motion. See Hsu., 213 F. Supp. 3d at 1280; Winget, 537 F.3d at 576.




                                                     12

Case 2:19-cv-00149-PLR-CRW Document 42 Filed 02/12/20 Page 12 of 14 PageID #: 378
           Second, as indicated above, Defendants never made a decision on Plaintiff’s claim and,

   therefore, could not have committed fraud. Doc. No. 32-2, PageID# 286-290. Defendants did not

   argue that Plaintiff’s claim was barred by the provisions in the Policy until after Plaintiff filed this

   lawsuit.

           Third, these allegations are nothing more than unsupported conjecture, which Defendants

   deny. Plaintiff presents no proof that Defendants knew he had cancer or how Defendants could

   have possibly known that Mr. Upchurch would die of cancer. Mr. Upchurch chose to purchase an

   accidental death insurance policy with full knowledge of his medical history and the terms and

   conditions of the Policy. Even if Defendants had known about Plaintiff’s medical history, it was

   not required to deny his application because of this history.

           Furthermore, the allegation that Defendants committed fraud by accepting Mr. Upchurch’s

   payments (which also is not included in the Complaint) is irrelevant. “Fraud, standing alone, does

   not toll the statute of limitations; it is the concealment of the [claim] that tolls the procedural bar.”

   In re Estate of Davis, 308 S.W.3d 832, 842 (Tenn. 2010). Plaintiff has not alleged anywhere that

   Defendants concealed Plaintiff’s cause of action, and his Response fails to rebut Defendants’

   argument that the TCPA claim must be dismissed because it is time-barred.

   VI.     CONCLUSION

           Plaintiff’s claims against Defendants should be dismissed with prejudice because

   Plaintiff’s claims are premature and barred numerous, unambiguous provisions in the Policy.

   Additionally, Plaintiff’s TCPA claim is time barred by Rule 8 of the FRCP and the statute of

   limitations.




                                                      13

Case 2:19-cv-00149-PLR-CRW Document 42 Filed 02/12/20 Page 13 of 14 PageID #: 379
                                                 Respectfully submitted,


                                                 ROBINSON, SMITH & WELLS, PLLC

                                                 By:     s/Marcie K. Bradley
                                                         Marcie K. Bradley, #028222
                                                         633 Chestnut Street, Suite 700
                                                         Chattanooga, TN 37450-1801
                                                         (423) 665-9529
                                                         mbradley@rswlaw.com
                                                         Counsel for Defendants




                                    CERTIFICATE OF SERVICE

           I hereby certify that on February 12, 2020, a copy of the foregoing Reply in Support of
   Motion to Dismiss was filed electronically. Notice of this filing will be sent by operation of the
   Court’s electronic filing system to all parties indicated on the electronic filing receipt. All other
   parties will be served by regular U.S. Mail. Parties may access this filing through the Court’s
   electronic filing system.

                                  R. Wayne Culbertson, Esq.
                                  Joseph W. McMurray, Esq.
                                  119 W. Market Street
                                  Kingsport, Tennessee 37660


                                                 ROBINSON, SMITH & WELLS, PLLC

                                                 By:     s/Marcie Kiggans Bradley




                                                    14

Case 2:19-cv-00149-PLR-CRW Document 42 Filed 02/12/20 Page 14 of 14 PageID #: 380
